DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 11/2/2022, the following has occurred: Claims 1, 2 – 8, 11, 14, and 15 have been amended; Claim 16 has been added.
Claims 10 and 13 have been previously canceled 
Claims 1 – 9, 11, 12, and 14 – 16 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 9, 11, 12, and 14 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claim 14), machine (claims 1 – 9, 11, 12, 15, and 16), and which recite steps of
store package insert information of a medicine;
store analyzed information acquired by analyzing an electronic medical record of a patient; and
acquire first information on an administration timing of  the medicine to the patient, and second information on temporal changes of a medication effect of the medicine on the patient;
generate image data indicating the first information and the second information on a common time axis; and
cause a display to display an image based on the generated image data, wherein the processing circuitry is further configured to
identify an attribute of the patient based on the package insert information and the analyzed information; and
acquire the second information based on the identified attribute of the patient.
These steps of claims 1 – 9, 11, 12, 14, 15, and 16, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  As stated on page 7, line 25 – page 26, line 2 “The information output as a result of the analysis, which represents the patient's inherent tendency, is stored in the electronic medical record system 1 as first analyzed information.” As stated on page 22, lines 23 – 26, “By merging the acquired items of information, it is possible to improve the precision in the medication effect information generated based on the merged items of information.”
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 12, reciting particular aspects of how the output may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of processing circuitry amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification page 14, lines 3 – 8 and page 15, lines 16 – 24, see MPEP 2106.05(f))
The Examiner notes that the Specification describes the “processing circuitry” as a processor.  However, the Specification also describes a processor on page 52, line 17 – page 53, line 5
The term "processor" used in the above description refers to, for example, circuitry such as a central processing unit (CPU), a graphics processing unit (GPU) an application specific integrated circuit (ASIC), a programmable logic device such as a simple programmable logic device (SPLD), a complex programmable logic device (CPLD), or a field programmable gate array (FPGA), etc. The processor reads and executes programs stored in memory circuitry, thereby implementing the functions. The processors described in connection with the above embodiments are not limited to single-circuit processors; a plurality of independent processors may be integrated into a single processor that implements such functions. Furthermore, multiple structural components in FIGS. 1, 2, and 3 may be integrated into a single processor that implements such functions.
Regarding “displaying”, page 9, line 13 – page 10, line 6 states:
The output interface of the input/output apparatus 12 includes, for example, display interface circuitry and a display device. Examples of the display device that may be suitably employed include a CRT display, a liquid crystal display, an organic EL display, an LED display, a plasma display, and any other display known in the present technical field. The display interface circuitry converts data indicating a target to be displayed into a video signal. The display device displays a video signal converted by the display interface circuitry. The output interface may include a printing device. The printing device is, for example, a printer, and prints image data indicating a target to be printed on a predetermined sheet of paper. The output interface is not necessarily equipped with physical output components such as the display device and the printing device. Examples of the output interface include circuitry that transmits image data to an external output device provided separately from the input/output apparatus 12. The output interface of the input/output apparatus 12 displays an image based on the display image data which is output from the electronic medical record server 11.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 9, 11, and 12, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 9, 11, 12, 14, 15, and 16; generate image data, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Additional Elements:
storage circuitry 
[0044] The storage 113 is a storage device that stores various types of information, such as a hard disk drive (HDD), a solid state drive (SSD), and an integrated-circuit memory device. The storage 113 may also be, for example, a drive that reads and writes various types of information on a portable storage medium, such as a CD-ROM drive, a DVD drive, a flash memory, etc. The storage 113 stores, for example, the processing program according to the present embodiment.
[0045] In the storage 113, an electronic medical record database (DB) 1131 is constructed. The electronic medical record database 1131 is managed by execution of the programs stored in the storage 113 by the processing circuitry 111.
[0058] The storage 213 is a storage device that stores various types of information, such as an HDD, an SSD, and an integrated-circuit memory device. The storage 213 may also be, for example, a drive that reads and writes various types of information on a portable storage medium, such as a CD-ROM drive, a DVD drive, a flash memory, etc. The storage 213 stores, for example, a processing program according to the present embodiment.
processing circuitry
[0042] The processing circuitry 111 is a processor that serves as the nerve center of the electronic medical record server 11. The processing circuitry 111 executes a processing program stored in the storage 113, thereby implementing the function corresponding to the executed program.
[0047] The processing circuitry 111 is, for example, a processor that serves as the nerve center of the electronic medical record server 11. The processing circuitry 111 executes an operation program stored in the storage 113, thereby implementing a function corresponding to the operation program. Specifically, the processing circuitry 111 is equipped with an information acquisition function 1111, a display image data generation function 1112, and a system control function 1113.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 1 – 9, 11, 12, 14, 15, and 16, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular field). 
The end result of the instant invention is “graphical image data.” That data does not represent a practical application but rather data with an intended purpose.  There are no disclosed or claimed steps that modify a dosage, modify that application of a drug, or do anything other than provide information. The invention follows three steps of inputting data, processing the inputted data and outputting the results of the inputted and processed data. The Examiner cannot find a disclosed practical application.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. 
Response to Arguments
Per the amendment dated 11/22/2022, the 35 U.S.C. §l03 rejection of claims 1-9, 11, 12, 14, 15, and 16 has been withdrawn. 
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive. 
The Applicant states, “Applicant respectfully submits that the rejection of Claim 1 under 35 U.S.C. § 101 is rendered moot by the present amendment to that claim, or is otherwise traversed. In this regard, Applicant respectfully submits that Claim 1 is directed to a practical application and is directed to an improvement to healthcare technology. In particular, as stated in paragraph 85 of the published application, "[i]n this manner, healthcare professionals, etc. are allowed to easily perceive temporal changes of the value representing the medication effect, and to evaluate the relationship between a medical care intervention and the patient's response to the intervention with higher precision, based on the acquired information on the medication effect.  In addition, it becomes possible for healthcare professionals, etc. to perform their services appropriately, according to the perceived medication effect." Emphasis added.” The quoted section does not describe an improvement to healthcare technology. Rather, the quotation describes an improvement to output which may be caused by a variety of reasons including format.
The Applicant states, “In particular, this clear and practical advantage for healthcare workers is accomplished by the invention of Claim …” There may be an advantage but that is a matter of opinion. Regardless, there is no practical application.
The Applicant further states, “This particular method of displaying the information allows medical professionals to understand the effects of the medicine on the patients over time based on the schedule of administration of the medicine to the patient, and is thus clearly a practical and useful application of any abstract idea.” The Applicant’s opinion is noted.  However, the Applicant is describing an intended function and not a direct function of the invention. 
The Applicant states, “Moreover, the Federal Circuit has found that certain arrangements of information on a displayed user interface are patent eligible because of the advantages provided by the arrangement. See Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc. (Fed. Cir. 2018).” It should be emphasized that the Core Wireless decision regarded a technological improvement as described in the Core Wireless specification. That instant Specification does not disclose any description of technological improvement.
The Applicant states, “In particular, Claim 1 requires displaying an image based on the generated image data, wherein the image data indicates information on the administration timing and the information on the temporal changes in the medication effect of the medicine on a common axis, which is a particular arrangement of information on a display.”  It should be noted that any planned placement of information on a display or a piece of paper is a “particular arrangement.” 
The Applicant states, “In particular, Applicant notes that Applicant has repeatedly referred to the improvements resulting from the invention recited in Claim 1 in previous responses and how Claim 1 results in an improvement to healthcare technology.” The Applicant can’t site a source that states that these are “improvement to healthcare technology.”  The Applicant continues to use his opinion to describe the intended function. The Applicant’s opinion is noted.
The Applicant states, “As stated in paragraph 129, with such a display, it is possible for health care professionals to perceive the patient's condition in more detail and to evaluate the relationship between administration of a medicine and its medication effect.” The Applicant’s arguments would be more persuasive if the invention described the arrangement of data as a technological improvement rather than a design choice.  The invention is the application of an abstract idea onto a computer with all the improvements achieved by applying that abstract idea onto a computer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PDR Staff, “2016 Physicians' Desk Reference, 70th Edition”, “Every label in PDR includes information on dosages, side effects, and safety information, such as contraindications, pregnancy ratings, and interactions with other drugs, food, and alcohol. Data on clinical trials are also included.”
U.S. Pre-Grant Publication 2010/ 0245358 Heywood et al., Teaches context-linked importation of user information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626